         

Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), by and between Real Mex
Restaurants, Inc., a Delaware corporation (the “Company”), and Richard (“Dick”)
Rivera (the “Executive”). Capitalized terms used herein but not otherwise
defined have the meaning set forth in Section 1.1 hereof.
WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, each upon the terms and conditions set forth in this Agreement.
WHEREAS, the Company and Executive are parties to a Term Sheet Agreement entered
into on April 4, 2009 which includes an Appendix I (“Appendix I,”)(together, the
“Term Sheet Agreement”).
NOW, THEREFORE, in consideration of the mutual undertakings contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
1.1 Definitions. As used herein, the following terms shall have the following
meanings.
“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).
“Board” means the board of directors of the Company.

 

 



--------------------------------------------------------------------------------



 



“Cause” means the Company shall have “Cause” to terminate Executive’s employment
upon: (i) the Board’s determination of gross misconduct or gross mismanagement
by Executive that threatens injury to the Company or that results in Executive’s
inability to substantially perform the duties of Executive’s position; provided
that, where the gross misconduct or gross mismanagement is susceptible of being
cured and the threatened harm is susceptible of being avoided, termination does
not occur until after the Board provides Executive with five (5) calendar days
prior written notice and, within such period, (i) Executive has failed to cure
the gross misconduct or gross mismanagement and (ii) the threatened injury has
not been avoided; (ii) the Board’s determination that Executive a) intentionally
failed in any material respect to carry out or comply with any lawful directive
of the Board consistent with the terms of this Agreement or b) unintentionally
failed in any material respect to carry out or comply with any lawful directive
of the Board consistent with the terms of this Agreement and which caused
substantial injury to the Company (such does not include situations of poor
decision making or exercise of ordinary business judgment in attempting to carry
out or comply with the lawful directive of the Board); (iii) Executive’s
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude, or
Executive’s commission of any act constituting such felony or crime;
(iv) Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s (or any of its affiliates’)
premises or while performing Executive’s duties and responsibilities under this
Agreement; (v) Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company or any of its affiliates or in connection with Executive’s employment;
(vi) Executive’s material violation of the Company’s harassment and
discrimination policies, or Executive’s material breach of the confidentiality,
non-disparagement, or non-competition covenants to the Company or Executive’s
material breach of the representation and warranty that Executive’s employment
with the Company as CEO and Chairman is not in conflict with any third party
agreement or obligation you may have; (vii) Executive’s willful or prolonged,
and unexcused absence from work (other than by reason of a physical or mental
disability for which leave for such absence would be a reasonable
accommodation).

 

2



--------------------------------------------------------------------------------



 



“Company Group” means, collectively, the Company and its Subsidiaries and any
successors thereto.
“EBITDA” means the Company’s earnings before interest, taxes, depreciation, and
amortization in accordance with the Company’s customary practices and accounting
procedures and adjusted as appropriate in the event of an acquisition, change in
accounting procedures, and other customary adjustments.
“Employment Period” has the meaning set forth in Section 2.1.
“Good Reason” means Executive will have “Good Reason” to resign his employment
within ninety (90) days following the occurrence of any of the following: (i) a
reduction in Executive’s Annual Base Salary, either through the annual review
process or otherwise, from the Annual Base Salary in effect in the prior year,
other than as part of a generalized reduction in base salaries affecting other
senior executives of the Company; or (ii) modification of position to any other
than CEO and Chairman or required relocation of Executive’s permanent residence
outside of Sarasota, FL. (it being understood, however, that Executive’s
position requires the performance of his duties in Cypress, California
consistent with a full-time schedule and the job responsibilities of a chief
executive). Executive may not resign his employment for Good Reason unless he
provides the Company with at least 30 days prior written notice of his intent to
resign for Good Reason and the Company has not cured the breach within such
30-day period.
“Permanent Disability” means either Executive is, or in the good faith
determination of the Board will likely be, unable to substantially perform, by
reason of illness, accident, injury, physical or mental incapacity or other
disability, any of his essential duties or obligations under this Agreement for
a period of ninety (90) consecutive days or for shorter periods aggregating
120 days during any period of twelve (12) consecutive months; provided, that
such disability constitutes a disability for purposes of Section 409A.
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

3



--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, association or other business
entity.
“Change in Control” means the occurrence of a “change in the ownership” or “sale
of assets” for the Company. A “change in the ownership” of the Company shall
occur on the date on which any one person, or more than one person acting as a
group, other than the “Permitted Holders” (defined below), acquires ownership of
stock of the Company or its parent company, RM Restaurant Holding Corp.
(“Holdings”) that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(v). If a person or group is considered either to own more than
50% of the total fair market value or total voting power of the stock of such
corporation, or to have effective control of the Company within the meaning of
Treas. Reg. §1.409A-3(i)(5)(vi), and such person or group acquires additional
stock of the Company, the acquisition of additional stock by such person or
group shall not be considered to cause a “change in the ownership” of the
Company. A “change in the ownership” shall not occur in the event the “Permitted
Holders,” or any of them, continue to own (directly or indirectly through
ownership of more than 50% of each class of issued and outstanding stock of
Holdings that carries voting rights and/or economic interests), more than 50% of
each class of issued and outstanding stock of the Company that carries voting
rights and/or economic

 

4



--------------------------------------------------------------------------------



 



interests. A “sale of assets” shall occur upon the direct or indirect sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Company and its
subsidiaries taken as a whole to any person or group other than the Permitted
Holders, any related parties of the Permitted Holders, or any of them. The
Permitted Holders are: (a) Cocina Funding Corp., LLC (“Cocina”); KKR Financial
CLO 2007-1, Ltd., KKR Strategic Capital Overseas Fund, Ltd., KKR Strategic
Capital Fund, L.P., and KKR Strategic Capital Institutional Fund, Ltd.
(collectively “KKR”); and Canpartners Investments IV, LLC (“Canpartners”),
(b) H.I.G. Sun Partners, Inc., SCSF Cantinas, LLC and any of their Control
Investment Affiliates, and members of the management of the Company, Holdings,
and the Subsidiaries (collectively, the “Co-Investors”), and (c) any related
parties of Cocina, KKR or Canpartners or the Co-Investors.
ARTICLE II
Employment
2.1 Employment. The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on April 6, 2009 (the “Commencement
Date”) and ending as provided in Section 2.4 (the “Employment Period”).
2.2 Position and Duties.
(a) Commencing on the date hereof and continuing during the Employment Period,
Executive shall serve in the position of Chairman and Chief Executive Officer of
the Company, and Executive shall also be a member of the Company’s Board, or of
the board of directors of the Company’s parent, as appropriate. Executive shall
have the typical duties, responsibilities and authority of a Person serving in
such capacities in an organization of similar size and structure as the Company,
subject in each instance to the supervision, determination, and direction of the
Board or such Person as the Board may designate. Executive shall report directly
to the Board or to such other Person as the Board may designate.

 

5



--------------------------------------------------------------------------------



 



(b) Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and the
performance of Executive’s duties as Chairman and Chief Executive Officer. The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, loyal, trustworthy, businesslike, and efficient manner.
2.3 Base Salary, Bonus, Benefits, Long-Term Equity/Profit Sharing Plan.
(a) Base Salary. Executive’s total annual base salary for 2009 calendar year
shall be $500,000 (“Base Salary”), which shall be pro-rated from the
Commencement Date. The salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and shall be subject to
customary withholding. Executive’s Base Salary will be eligible for annual
review and salary adjustment consistent with the process for similarly situated
executives.
(b) Annual Bonus Potential. During the Employment Period, Executive shall be
eligible to receive an annual (based on the Company’s fiscal year) bonus in a
range of 0 — 150% of Base Salary, based on the Company’s Senior Management Bonus
Plan. The Senior Management Bonus Plan for 2009 is attached as Appendix “1” to
this Agreement. The Bonus shall be based upon the Company’s annual financial
results, as reflected in its audited financial statements, and, when payable,
shall consist of a single lump sum cash payment payable within thirty (30) days
after the completion of the Company’s audited annual financial statements. The
Bonus Plan for 2010 and any subsequent fiscal year shall be determined as
follows: Within a mutually agreeable time period prior to the beginning of each
fiscal year of the Company, Executive shall submit to the Board for its approval
the Company’s operational plan, including a fiscal budget, for the next fiscal
year of the Company. The Board shall establish financial targets and set
conditions each year based on the approved operational plan (a “Bonus Plan”).
The financial targets and conditions established for Executive’s Bonus shall be
consistent with those established for other senior executives of the Company.
Executive shall receive the percentage of the maximum Bonus specified by the
applicable Bonus Plan, depending on whether the Company attains all or a portion
of the financial targets established, and meets all of the conditions set under
such Bonus Plan for that year. Any of the Company’s financial results that are
used to calculate a Bonus shall be taken only from the Company’s audited
financial statements for the applicable year.

 

6



--------------------------------------------------------------------------------



 



(c) Benefits. During the Employment Period, consistent with past custom and
practice, Executive shall be entitled to: (i) participate in all of the
Company’s employee benefit programs for which senior executive employees of the
Company are generally eligible, including, if offered by the Company to such
executives, medical surgical, hospitalization, dental, worker’s compensation
insurance and disability coverage, group retirement and welfare benefit plans,
(ii) accrue four (4) weeks of paid vacation each year, subject to the conditions
of the Company’s vacation policy, (iii) the payment by the Company to the
Executive of a car allowance of $700 a month, payable in prorated bi-weekly
installments, plus reimbursement of all reasonable, documented expenses related
to the operation of an automobile, including gas, repairs, maintenance,
insurance and registration fees, which shall not exceed $5,500 per year in
aggregate in accordance with the Company’s senior management benefits plan, and
(iv) such other benefits as the Board may from time to time determine. The
benefits described in Section 2.3(c)(i)-(iv) above are collectively referred to
herein as the Executive’s “Benefits.”
(d) Relocation; Housing; Related Expenses. During the Employment Period, in lieu
of relocation from Sarasota, Florida to California and in addition to the Base
Salary, Bonus, and the Benefits described in Sections 2.3(a)-(c), Executive
shall be reimbursed for property lease expense on a temporary residence in the
California location, all reasonable expenses relating to travel between
Executive’s home in the Sarasota, Florida area and the Company’s principal
office in Cypress, California, and for normal and customary related expenses up
to $50,000 per annum in the aggregate across all categories, on an after-tax
basis.
(e) Profit Sharing or Equity Participation. The Executive will participate in an
equity and/or profit sharing plan based on EBITDA improvements, the details and
specific mechanisms of which will be set forth in a separate stock option
agreement, restricted stock agreement, profit sharing agreement, or other
agreement as appropriate, and which will be consistent with the terms and
conditions set forth in the Term Sheet Agreement, including Appendix I thereto.
The Company and the Executive will finalize the separate agreement within the
thirty (30) days of the execution of this Agreement, which will be integrated
and become part of this Agreement.

 

7



--------------------------------------------------------------------------------



 



2.4 Term; Termination; Severance.
(a) The Employment Period of this Agreement shall be for a two-year term from
the Commencement Date with a one-year “evergreen” renewal unless either party
provides notice of its intent not to renew ninety (90) days prior to renewal
date. The Employment Period is subject to earlier termination (i) by reason of
Executive’s death or Permanent Disability, (ii) by the Company at any time with
or without Cause, subject to the definition of Cause above and the Severance
provision set forth below, (iii) by Executive due to a Change in Control or for
Good Reason, subject to the definition of Change in Control and Good Reason
above and the Severance provision set forth below, or (iv) upon Executive’s
resignation with 60-days’ advance notice to the Company (which notice the
Company may accept in its discretion by providing regular pay and benefits in
lieu of continued active employment) without Good Reason.
(b) If the Employment Period is terminated by the Board for Cause, or by reason
of Executive’s death with six months or less of employment or Permanent
Disability, or by Executive’s voluntary resignation without Good Reason and not
due to a Change in Control, or if the Employment Period expires without renewal,
the Executive shall be entitled to his Base Salary and Benefits up to the date
of termination or expiration, but shall not be entitled to any further Base
Salary or Benefits or any then unpaid Bonus for that fiscal year, any prior
year, or any future year, or to any severance compensation of any kind, nature
or amount.
(c) If the Executive’s employment is terminated as a result of his death after
more than six months of employment, in addition to any entitlements provided by
law, the Company shall pay or cause to be paid to Executive’s Estate (i) unpaid
Base Salary and Benefits up to the date of such termination, and (ii) six
(6) months of Executive’s Base Salary. The Estate shall not be entitled to any
further Benefits or Bonus for that year or any future year, or to any other
severance compensation of any kind, nature or amount.

 

8



--------------------------------------------------------------------------------



 



(d) Subject to paragraph 2.4(e), if the Employment Period is terminated by the
Board 1) without Cause for a reason other than Executive’s death or Permanent
Disability or 2) by Executive’s voluntary resignation for Good Reason or within
thirty (30) days following a Change in Control, Executive shall be entitled to
(i) unpaid Base Salary and Benefits up to the date of such termination,
(ii) payment of coverage continuation costs for COBRA eligible benefits
(medical, dental, and executive medical reimbursement plan) for twelve
(12) months, (ii) six (6) months of Executive’s Base Salary (payable in
accordance with the terms of Section 2.4(g) below), and (v) vesting in the
long-term equity and/or profit sharing plan on a 3-year straight line monthly
basis pro rata through the date of termination as specified in the separate
agreement to be entered into between the Company and Executive pursuant to
Section 2.3(e). Executive shall not be entitled to any further Base Salary,
Benefits or then unpaid Bonus for that year, any prior year, or any future year,
or to any further severance compensation of any kind, nature or amount except as
herein provided.
(e) Executive agrees that Executive shall be entitled to the payments provided
for in Section 2.4(d) if and only if Executive has not materially breached as of
the date of termination of the Employment Period the provisions of Sections 2.5,
2.6 and 2.7 hereof and does not breach such Sections at any time during the
severance period, and the Company will be relieved of any obligation to make
such payments during any portion of the severance period in which the Executive
is in breach of any such obligation; provided that the Company will resume
making such payments to Executive during the severance period at such time as
the Board determines in good faith that any such breach has ceased or otherwise
been cured and any damage to the Company remedied. Furthermore, if said breaches
are cured and the damages to the Company have been remedied as set forth above
in this Section, any payments that were withheld during the breach will be paid
retroactively to the Executive.
(f) Any severance payments pursuant to Section 2.4(c) and (d) shall be made in
installments on the payment dates on which Executive’s Base Salary would have
otherwise been paid if the Employment Period had continued (net of any
withholding taxes), and as of the date of the final such payment none of the
Company or any other member of the Company Group shall have any further
obligation to Executive pursuant to this Section 2.4 except as provided by law.

 

9



--------------------------------------------------------------------------------



 



(g) Executive hereby agrees that no severance compensation of any kind, nature
or amount shall be payable to Executive in connection with any termination of
the Employment Period, except as expressly set forth in this Section 2.4, and
Executive hereby irrevocably waives any claim for any other severance
compensation.
(h) Executive acknowledges and agrees that notwithstanding anything to the
contrary set forth above, no severance payments or severance benefits shall be
made to the Executive by the Company under Section 2.4(d) unless, if so
requested by the Company, Executive executes, does not revoke, and delivers to
the Company, within 60 days following Executive’s termination of employment, a
general release in form satisfactory to the Company pursuant to which Executive
releases and forever discharges the Company, its then or former parents,
subsidiaries and affiliates, their respective predecessors and successors, and
their respective officers, employees, agents, and directors, from all claims or
actions of any kind arising on or before the date of termination. This general
release and waiver shall include, but not be limited to, all claims or actions
arising out of, or relating in any way to the Executive’s employment with the
Company, including any claim for compensation, or any claim of discrimination
under any state, federal or local law or regulation, including under the Age
Discrimination in Employment Act of 1967, as amended, or any claim for wrongful
termination, breach of contract, breach of covenant of good faith and fair
dealing, negligence or intentional infliction of emotional distress,
misrepresentation or defamation. If Executive maintains, or participates in any
claim or action, in any court or agency, based wholly or partially upon a claim
or action Executive has released or waived under this Agreement, Executive
agrees to pay all expenses and costs (including reasonable attorney’s fees)
incurred by the Company and those associated with the Company in defense of such
claim or action. This release shall not be construed as a waiver of any rights
executive has under any pension or other benefit plan maintained by the Company
for its employees generally.

 

10



--------------------------------------------------------------------------------



 



2.5 Confidential Information. The Executive acknowledges that he will have
access to certain confidential, non-public and proprietary information, which
includes, but is not limited to any information or knowledge obtained by the
Executive during the course of his employment relating to ingredients, recipes,
presentation of food, naming of menu items, all current products of the Company,
any future or proposed products or services and any descriptions or features of
any of the foregoing, customer lists, customer files, personnel files, computer
records, financial and marketing data, process descriptions, policies and
procedures, research plans, training materials and job aids, payroll, and any
information pertaining to business plans or methods of operation, past, present
or future (the “Confidential Information”), concerning the Company and other
members of the Company Group and their respective officers, directors,
shareholders, employees, agents and representatives and agrees that: (i) unless
pursuant to prior written consent by the Board, the Executive shall not disclose
any Confidential Information except as minimally necessary and appropriate and
in the Company’s interest in the performance of Executive’s duties or unless
compelled by court order or subpoena, in which case Executive shall
(A) immediately notify the Company of any such court order or subpoena in order
to enable the Company to contest such court order or subpoena, (B) fully
cooperate with any efforts by the Company to limit the extent of such disclosure
and (C) disclose only so much of such confidential information as is necessary
to comply with such court order or subpoena; (ii) the Executive shall treat as
confidential all Confidential Information and shall take reasonable precautions
to prevent unauthorized access to or disclosure of the Confidential Information;
(iii) the Executive shall not use the Confidential Information in any way
detrimental to the Company or any other member of the Company Group and shall
use the Confidential Information for the exclusive purpose of effecting his
duties of employment with the Company; and (iv) the Executive agrees that the
Confidential Information obtained during his employment with the Company shall
remain the exclusive property of the Company and any other member of the Company
Group, and the Executive shall promptly return to the Company all material which
incorporates, or is derived from, all such Confidential Information immediately
following the date of termination. It is hereby agreed that Confidential
Information does not include information generally available and known to the
public or obtained from a source not bound by a confidentiality agreement with
any member of the Company Group.

 

11



--------------------------------------------------------------------------------



 



2.6 Inventions and Patents. The Executive hereby agrees that all inventions,
innovations or improvements (‘Inventions”) in each case conceived or made by him
either in the course of his employment with the Company, through the use of
Company equipment, supplies, facilities, trade secrets, or time, relate at the
time of conception or reduction to practice to the Company’s business or
anticipated research or development, or resulting from any work performed by
Executive for the Company, belong to the Company and such other member of the
Company Group, and Executive hereby assigns, transfers, and conveys all rights,
title, and interest of whatever kind and nature in such Inventions to the
Company. The Executive will promptly disclose such inventions, innovation or
improvements to the Board and perform all actions reasonably requested by the
Board to establish and confirm such ownership by the applicable member of the
Company Group. Inventions include any innovation or improvement in the method of
conducting the business (including improvements, ideas and discoveries, whether
patentable or not) of the Company or any other member of the Company Group.
Executive is hereby notified that this Agreement does not apply to an invention
which qualifies fully under the provisions of California Labor Code § 2870.
2.7 Noncompetition, Nonsolicitation, and Non-disparagement.
(a) The Executive acknowledges that in the course of his employment with the
Company he will become familiar, with the trade secrets and other Confidential
Information of the Company and other members of the Company Group, that his
services will be of special, unique and extraordinary value to the Company, and
that he will owe fiduciary duties and a duty of loyalty to the Company.
Therefore, the Executive agrees that during the time he is employed by the
Company, other than the previously disclosed interests in TGI Friday’s and
Marlow’s Tavern, which are set forth in detail in the Directors & Officers
Questionnaire by the Executiv, the Executive shall not directly or indirectly
own, manage, control, participate in, consult with, render services for, or in
any manner engage in, any business competing directly or indirectly with the
business of the Company Group or any business in which any member of the Company
Group has definitive plans to engage; provided, that the Executive shall not be
precluded from purchasing or holding publicly-traded securities of any such
entity so long as the Executive shall hold less than 2% of the outstanding units
of any such class of securities and has no active participation in the business
of such entity. As used in this Section 2.7(a) the “business of the Company
Group” means the ownership, management, operation, or franchising of
restaurants, canteens, cafeterias, kiosks and other food service operations
featuring Mexican food and the manufacture and distribution of Mexican food
products.

 

12



--------------------------------------------------------------------------------



 



(b) During the Employment Period and for a period of one (1) year following
Executive’s termination of employment for any reason, the Executive shall not
directly or indirectly solicit or attempt to solicit (i) any employee of the
Company or any other member of the Company Group to leave the employ of the
Company or such other member of the Company Group or (ii) any customer of the
Company or Real Mex Foods, Inc. with whom Executive transacted business or about
whom Executive learned confidential information during employment with the
Company for the purpose of providing such customer with any product or service
competitive with the Company or Real Mex Foods, Inc.
(c) During the Employment Period and for a period of one (1) year following
Executive’s termination of employment for any reason, Executive will not make
any disparaging, derogatory, or defamatory remarks about the Company, or any of
the Company’s executives, officers, or directors, and Executive will not make
any negative comments to the media or otherwise attempt to generate negative
publicity about the Company or its executives, officers, or directors. This
provision will not prevent or limit Executive from communicating with
governmental agencies or the Board, from making use of the Company’s formal
complaint procedures and polices, or from engaging in other communications
protected by law.
(d) The Executive agrees that (i) the covenants set forth in this Section 2.7
are reasonable in scope and in all other respects, (ii) the Company would not
have entered into this Agreement but for the covenants of the Executive
contained herein, and (iii) the covenants contained herein have been made in
order to induce the Company to enter into this Agreement.

 

13



--------------------------------------------------------------------------------



 



(e) If, at the time of enforcement of this Section 2.7, a court shall hold that
any portion is illegal, invalid, or unenforceable under the circumstances then
existing, the parties agree that that the court shall have the authority to
modify and reform such portion to the minimum extent necessary to make it legal,
valid, and enforceable, and the parties further agree mutually to request that
the court make such modification and reformation.
2.8 Indemnification. In accordance with the November 13, 2008 Amended and
Restated Certificate of Incorporation of RM Restaurant Holding Corp.,
Article Nine — Indemnification, the Executive shall be entitled to
indemnification by the Company. See, Appendix 2.
2.9 Conflicts of Interest; Company Policy. During the Employment Period,
Executive will avoid conflicts of interest with respect to his duties,
obligations, and loyalties to the Company, and Executive will comply with the
Company’s operational and personnel policies and procedures.
2.10 Compliance with Section 409A.
(a) This Agreement shall be interpreted to avoid any penalty sanctions and
adverse tax consequences under Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring penalty
sanctions or adverse tax consequences under Section 409A, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions and adverse tax consequences will not be imposed. All payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” as that term is defined for purposes of
Section 409A. In no event may the Executive, directly or indirectly, designate
the calendar year of payment.
(b) To the maximum extent permitted under Section 409A, the severance payments
payable under this Agreement are intended to comply with the “short-term
deferral exception” under Section 409A and any remaining amount is intended to
comply with the “separation pay exception” under Section 409A. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.

 

14



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” at the time of his separation from service for purposes
of Section 409A (as determined by the Company), no payment shall be made on
account of such separation from service before the date that is six months after
Executive’s separation from service (or, if earlier, the date of Executive’s
death) if and to the extent that such payment or benefit constitutes deferred
compensation (or may be nonqualified deferred compensation) under Section 409A
and such deferral is required to comply with the requirements of Section 409A.
Any payment or benefit delayed by reason of the prior sentence shall be paid out
or provided in a single lump sum at the end of such required delay period in
order to catch up to the original payment schedule.
(d) Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.
ARTICLE III
Miscellaneous
3.1 Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) the Executive is not a
party to or bound by any employment agreement, consulting or service agreement,
or noncompetition agreement with any other person or entity, (iii) in deciding
to enter into this Agreement, the Executive has not relied upon any statement,
representation, or promise that is not set forth expressly herein, and (iv) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of the Executive, enforceable in
accordance with its terms. The Executive hereby acknowledges and represents that
he has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

 

15



--------------------------------------------------------------------------------



 



3.2 Survival. Sections 2.4, 2.5, 2.6 and 2.7 and Sections 3.1 through 3.12 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.
3.3 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will only be deemed to have been given when delivered personally,
sent via a nationally recognized overnight courier, or sent via facsimile to the
recipient. Such notices, demands and other communications will be sent to the
address indicated below:
To the Company:
Real Mex Restaurants, Inc.
5660 Katella Avenue
Suite 100
Cypress, CA 90630
Attn: Legal Department
To the Executive:
Richard (“Dick”) Rivera
401 S. Palm Ave. # 802
Sarasota, FL 34236
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
3.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

16



--------------------------------------------------------------------------------



 



3.5 Complete Agreement. Subject to the provisions and requirements of
Section 2.3(e) and the additional agreement to be entered into between the
parties and incorporated herein regarding the long-term equity and/or profit
sharing plan, this Agreement and its attachments embodies the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral.
3.6 Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
3.7 Successors and Assigns. Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective successors
and assigns. Notwithstanding anything to the contrary contained herein, the
Company shall have the right to assign any and/or all of its rights and
obligations under this Agreement (i) to one or more other members of the Company
Group; provided, however that no such assignment by the Company shall relieve
the Company of its obligations hereunder in the event that any such obligations
are not satisfied by the other members of the Company Group and (ii) in
connection with the sale of the Company, whether by merger, consolidation,
reorganization, sale of all or substantially all of the Company’s assets, or
sale of a majority of the outstanding shares of the Company’s stock or
otherwise.
3.8 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen hereto by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied to this Agreement.

 

17



--------------------------------------------------------------------------------



 



3.9 Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits and
schedules hereto will be governed by and construed in accordance with the
domestic laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. In the event of any dispute
relating to or arising out of this Agreement or Executive’s employment with the
Company or the Company Group, the Company and Executive hereby consent and
stipulate to personal jurisdiction and venue exclusively in the courts of the
State of California.
3.10 Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights, under this Agreement specifically, to recover damages caused by any
actual or threatened breach or violation of any provision of this Agreement and
to exercise all other rights existing in its favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any actual or
threatened breach of the provisions of this Agreement and that, in addition to
any other remedies available under applicable law, any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
3.11 Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the dates set forth below.

            REAL MEX RESTAURANTS, INC.
    Dated: 5/19/09  By:   /s/ Steven Tanner         Name:   Steven Tanner       
Title:   Executive Vice President and
Chief Financial Officer         Dated: 5/27/09  /s/ Richard Rivera       Richard
(“Dick”) Rivera   

 

18



--------------------------------------------------------------------------------



 



APPENDIX “1”
SENIOR MANAGEMENT BONUS PLAN

 

19



--------------------------------------------------------------------------------



 



REAL MEX RESTAURANTS, INC.
2009 SENIOR MANAGEMENT BONUS PLAN
This document provides a description of the bonus plan for the Company’s Senior
Management.
PARTICIPANTS
Participants are defined as Chief Executive Officer, Chief Financial Officer,
Senior Vice Presidents, and Vice Presidents working in the corporate offices
(Restaurant Support Center).
BONUS TARGETS
Bonus potential will be a percentage of the eligible employee’s base salary
(excludes all fringe benefits (car allowance, etc.).

              Bonus Target   Positions   as % of base  
CEO
    150 %
CFO
    50 %
Corp SVPs
    40 %
Operations SVPs
    40 %
Corp VPs
    30 %

BONUS CRITERIA
The bonus program for senior management has two components:

  1.   Maximize EBITDA: Up to 70% of senior management’s bonus opportunity is
tied to achieving adjusted EBITDA (which is after bonuses earned). The table
below reflects various EBITDA targets and the corresponding bonus that is
earned. RMR Adjusted EBITDA will be the target for all bonus eligible employees
except the Senior VPs of Operations, who will be tied to Controllable Profit
less G & A expenses for their respective operating divisions. Please note that
the senior management team has a vested interest in maximizing profits as 10% of
EBITDA earned in excess of the 100% targets below will be prorated and split
amongst the bonus eligible senior team members.

                                              Bonus   RMR adj EBITDA   ET/ACA
CP-G&A     CH CP-G&A     Multiplier   > $40.8M   (10% of plus EBITDA is added to
bonus pool and allocated based on bonus targets above)
$40.8M (100%)
  $ 65.6M     $ 39.3M       70 %
$39.6M (97%)
  $ 63.6M     $ 38.1M       52.5 %
$38.3M (94%)
  $ 61.6M     $ 36.9M       35 %
$37.1M (91%)
  $ 59.7M     $ 35.7M       17.5 %
Below $37.1M
  Below $59.7M     Below $35.7M       0 %

  2.   Maximize Cash Flow: Up to 30% of senior management’s bonus is tied to
free cash flow, which is defined as RMR adj EBITDA — debt service — capex —
pre-opening costs - income taxes. The table below reflects various cash flow
targets and the corresponding bonus that is earned.

              Bonus   RMR Free Cash   Multiplier  
$6.8M
    30 %
$6.6M
    22.5 %
$6.4M
    15 %
$6.2M
    7.5 %
Below $6.2M
    0 %

 

1



--------------------------------------------------------------------------------



 



ELIGIBILITY
To be eligible for a full share of the bonus, participants must be employed in a
bonus eligible position on the first day of the fiscal year. Otherwise the
following guidelines apply:

  •   New Hire/Transfer/Promotion — Bonus payments will be prorated according to
the number of days during the year that the individual worked in bonus eligible
position(s).

  •   Demotion — Any bonus eligible individual who is demoted during the year
will be subject to the eligibility and award provisions for the position he or
she occupies at the end of the fiscal year.

  •   Termination — A bonus plan participant will not be eligible for bonus if
their employment terminates for any reason prior to the date that bonus checks
are issued by the Company. Additionally, if a plan participant should leave the
Company and then return to work before the bonus is paid, he/she will be
ineligible for any bonus payment.

ADDITIONAL RULES AND GUIDELINES
All bonuses are subject to the following criteria:
PAYMENTS

  •   Bonus payments will be prorated to reflect changes in base salary and
promotions that occur during the bonus eligibility period.

  •   Bonus payments will be subject to all applicable taxes.

  •   Annual payments are to be made following completion of the audit.

  •   In order to receive the annual bonus, participants must be employed and in
good standing with the Company when the bonus is paid.

  •   A significant goal of this plan is to foster loyalty and to encourage
continued employment by plan participants. Therefore, despite meeting all other
eligibility requirements under the plan, any participant who terminates his or
her employment prior to the payment will have forfeited any rights to payment of
any portion of his/her bonus.

  •   If a plan participant should leave the company and then return to work for
the company before the bonus is paid, he/she will be ineligible for any bonus
payment.

  •   The Company reserves the right to alter the bonus periods or payment dates
at any time.

DISCRETIONARY ADJUSTMENTS

  •   Any bonus payment may be increased or decreased by the President/CEO,
based on individual performance factors or special circumstances deemed vital by
the Company.

  •   Bonus calculations will be adjusted for any material change in Accounting
Principles or other factors, which occur after the start of the plan year if
they have material impact on the bonus.

  •   Budgets will be corrected for any material mathematical errors subsequent
to final bonus approvals.

  •   The Board of Directors reserves the right to amend or eliminate the bonus
program at any time.

DETRIMENTAL CONDUCT
Management conduct deemed detrimental to the Company can result in forfeiture of
bonus and additional disciplinary action including termination.
This bonus plan may not be modified, except in writing, by the CEO of the
Company.

 

2



--------------------------------------------------------------------------------



 



APPENDIX “2”
ATTACHED AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF RM
RESTAURANT HOLDING CORP.

 

20



--------------------------------------------------------------------------------



 



PAGE 1
Delaware
 
The first State
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE RESTATED CERTIFICATE OF
“RM RESTAURANT HOLDING CORP.”, FILED IN THIS OFFICE ON THE THIRTEENTH DAY OF
NOVEMBER, A.D. 2008, AT 11:58 O’CLOCK A.M.
A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY
RECORDER OF DEEDS.

         
 
  (SEAL) [c86365c8636501.gif]    
 
    /s/ Harriet Smith Windsor
 
    Harriet Smith Windsor, Secretary of State
4198165 8100
    AUTHENTICATION: 6963909
 
     
081113562
    DATE: 11-13-08
you may verify this certificate online at corp.delaware.gov/authver.shtml
     

 

 



--------------------------------------------------------------------------------



 



     
 
  State of Delaware
 
  Secretary of State
 
  Division of Corporations
 
  Delivered 11:58 AM 11/13/2008
 
  FILED 11:58 AM 11/13/2008
 
  SRV 081113562 - 4198165 FILE

AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
RM RESTAURANT HOLDING CORP.
RM Restaurant Holding Corp. (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware, as amended
(the “DGCL”), hereby certifies as follows:

  1.   The name of the Corporation is RM Restaurant Holding Corp. The original
Certificate of Incorporation of the Corporation was filed with the Secretary of
State of the State of Delaware on August 16, 2006.

  2.   This Amended and Restated Certificate of Incorporation has been duly
adopted by the board of directors of the Corporation (the “Board of Directors”)
by unanimous written consent in lieu of a meeting in accordance with
Sections 141(f), 242 and 245 of the DGCL and by the stockholders of the
Corporation by written consent in lieu of a meeting thereof in accordance with
Sections 228, 242 and 245 of the DGCL, and amends and supersedes in its entirety
the Certificate of Incorporation of the Corporation.

  3.   The Certificate of Incorporation of this Corporation is hereby amended,
and restated to read in its entirety as follows:

ARTICLE ONE
NAME
The name of the corporation is RM Restaurant Holding Corp. (the “Corporation”).
ARTICLE TWO
ADDRESS OF REGISTERED AGENT
The address of the Corporation’s registered office in the State of Delaware is
1209 Orange Street, in the City of Wilmington, County of New Castle 19801. The
name of its registered agent at such address is The Corporation Trust Company.

 

 



--------------------------------------------------------------------------------



 



ARTICLE THREE
PURPOSE
The nature of the business or the purpose to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the DGCL.
ARTICLE FOUR
CAPITAL STOCK
(a) Designation and Amount. The total number of shares of stock which the
Corporation has authority to issue is 500,000 shares, consisting of 400,000
shares of common stock, with a par value of $.001 per share (the “Common
Stock”), and 100,000 shares of preferred stock, with a par value of $.001 per
share (the “Preferred Stock”).
(i) Conversion. Effective as of the filing of this Certificate of Incorporation
(the “Effective Time”), each one (1) share of Non-Voting Common Stock of the
Corporation issued and outstanding at such time shall automatically, without
further action by the Corporation or any holder or any person having the right
to acquire such shares, be reclassified and converted into one (1) share of
voting Common Stock of the Corporation (the “Conversion”).
(ii) Reverse Stock Split. Effective immediately after the Conversion at the
Effective Time, each one (1) share of Common Stock of the Corporation issued and
outstanding at such time shall automatically, without further action by the
Corporation or any holder or any person having the right to acquire such shares,
be reclassified and converted into one hundredth (0.01) of a share of Common
Stock of the Corporation (the “Reverse Stock Split”). No fractional shares will
be issued in connection with the Reverse Stock Split. If the Reverse Stock Split
would result in the issuance of a fraction of a share of Common Stock, the
Corporation shall, in lieu of issuing any such fractional share, issue to the
holder otherwise entitled to such fractional share the nearest whole share (with
fractional shares equal to exactly 0.5 being rounded up). Each certificate that
represented shares of Common Stock of the Corporation prior to the Reverse Stock
Split shall automatically, without further action by the Corporation or any
holder or any person having the right to acquire such shares, represent the
number of shares of Common Stock into which the shares of Common Stock
represented by such certificate shall be reclassified and converted. Without
limiting the foregoing, if any certificate for shares of Common Stock in
existence on or prior to the Effective Time is not surrendered after the
Effective Time in exchange for a new certificate representing shares of Common
Stock as reclassified and converted herein, the holder of such certificate for
Common Stock shall be entitled to that number of votes to which the holder would
be entitled upon surrender of such certificate and shall be entitled to the
dividend, liquidation and other rights attributable to shares of Common Stock to
which the holder would be entitled upon surrender of such certificate, in each
case after giving effect to the reclassification and conversion effected hereby.

 

2



--------------------------------------------------------------------------------



 



(b) Preferred Stock. The board of directors of the Corporation (the “Board of
Directors”) is authorized, subject to the limitations prescribed by law and the
provisions of this Certificate of Incorporation, to provide for the issuance of
shares of the Preferred Stock or to provide for the issuance of shares of
Preferred Stock in one or more series, to establish from time to time the number
of shares to be included in each such series and to fix the designations, voting
powers, preferences, rights and qualifications, limitations or restrictions of
the shares of the Preferred Stock of each such series.
(c) Common Stock.
(i) Dividends. Subject to the terms of the Preferred Stock, the Board of
Directors may declare a dividend upon the Common Stock out of the unrestricted
and unreserved surplus of the Corporation. The holders of the Common Stock shall
share ratably in any such dividend in proportion to the number of shares of
Common Stock held by each such holder.
(ii) Voting Rights. Except as otherwise provided by the DGCL, by this
Certificate of Incorporation or any amendments thereto or by resolutions adopted
by the Board of Directors providing for the issuance of Preferred Stock, all of
the voting power of the Corporation shall be vested in the holders of the Common
Stock, and each holder of Common Stock shall have one (1) vote for each share of
Common Stock held by such holder on all matters voted upon by the stockholders.
(iii) Liquidation. Subject to the terms of the Preferred Stock, in the event of
any liquidation, dissolution or winding up of the Corporation, either voluntary
or involuntary, the assets and funds of the Corporation remaining available for
distribution to stockholders, if any, shall be distributed ratably among the
holders of Common Stock based on the number of shares of Common Stock held by
each such holder.
ARTICLE FIVE
BOARD OF DIRECTORS
(a) Board of Directors. The Board of Directors shall consist of seven
(7) members. In the election of directors of the Corporation, each stockholder
is entitled to the number of votes that is equal to the number of shares owned
by such stockholder multiplied by the number of directors to be elected. Each
stockholder may cast all of the resulting votes for a single director, or may
distribute them among the directors to be elected at the stockholder’s
discretion.
(b) Restrictions. The Corporation shall not, without the prior vote or written
consent of the number of directors constituting at least seventy percent (70%)
of the members of the Board of Directors:
(i) appoint or remove the Chief Executive Officer of the Corporation (which vote
for this purpose shall not include the vote of the Chief Executive Officer if he
or she is then a director);

 

3



--------------------------------------------------------------------------------



 



(ii) conduct an initial public offering of any class of equity securities of the
Corporation or of any subsidiary;
(iii) incur indebtedness for borrowed money in excess of $5,000,000 in any one
or a series of related transactions;
(iv) guarantee the indebtedness of others in excess of $5,000,000;
(v) repurchase or redeem equity securities of the Corporation, except from
employees or consultants of the Corporation;
(vi) amend or modify the bylaws of the Corporation; or
(vii) declare or pay any dividends or make any other distributions on shares of
the Corporation’s Common Stock.
For the avoidance of doubt, if there are seven (7) members of the Board of
Directors entitled to vote, then the foregoing actions shall require the prior
vote or written consent of at least five (5) of the seven (7) members of the
Board of Directors.
(c) Additional Restrictions. The Corporation shall not, without the affirmative
vote or written consent of the holders of at least seventy percent (70%) in
voting power of the outstanding shares of Common Stock entitled to vote
generally in the election of directors, voting together as a single class:
(i) effect, other than in the ordinary course of business, any sale, lease,
assignment, transfer, or other conveyance of any material assets of the
Corporation or any of its subsidiaries, or any consolidation or merger involving
the Corporation, or effect any transaction or series of related transactions in
which the securityholders of the Corporation own less than fifty percent (50%)
of the voting power of the surviving or continuing Corporation immediately
thereafter (provided that this provision shall be subject to and shall not limit
or restrict in any way Section 6.3 of the Stockholder Rights Agreement, dated as
of November 13, 2008, by and among the Corporation and the stockholders of the
Corporation who are parties thereto (only at such times as a such provision is
then in effect));
(ii) acquire any other company or business, by merger or consolidation, purchase
of substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, which constitute(s) a material
transaction for the Corporation;
(iii) issue any equity or debt securities of the Corporation or any of its
subsidiaries, including creating or amending any stock option or stock purchase
plan to change the number of shares subject to such plan or adopt a new equity
incentive plan;
(iv) amend or modify this Certificate of Incorporation;
(v) change the size of the Board of Directors;

 

4



--------------------------------------------------------------------------------



 



(vi) enter into a new line of business not reasonably related to the restaurant
business or the business of manufacturing, distribution or marketing food
products; or
(vii) enter into a recapitalization, liquidation, spinoff, split-up or
dissolution of the Corporation or cause the Corporation to file for protection
under applicable bankruptcy laws.
Notwithstanding the foregoing, any amendment or modification of this Certificate
of Incorporation to increase the total number of shares of stock which the
Corporation has authority to issue as set forth in paragraph (a) of Article Four
shall require the approval of the Board but shall not require the approval of
stockholders described in this paragraph (c) of this Article Five, if (and only
if) such increase is solely for the purpose of complying with Section 6.2(a) of
the Exchange Agreement, dated as of November 13,2008, by and among the
Corporation and the stockholders of the Corporation who are parties thereto
(only at such times as a such provision is then in effect).
(d) Committees. If the Board of Directors shall establish any committees of the
Board, each director (other than a director who is then an officer or other
employee of the Corporation or a subsidiary of the Corporation) shall have the
right to serve as a member of any such committee.
(e) Termination of Provisions. Paragraphs (b), (c) and (d) of this Article Five
shall terminate and be of no further force or effect immediately preceding the
effectiveness of the Corporation’s initial public offering.
ARTICLE SIX
EXISTENCE
The Corporation is to have perpetual existence.
ARTICLE SEVEN
BYLAWS
In furtherance and not in limitation of the powers conferred by statute, but
subject to paragraph (b) of Article Five, the Board of Directors is expressly
authorized to make, alter or repeal the bylaws of the Corporation.

 

5



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
MEETINGS OF STOCKHOLDERS
Meetings of stockholders may be held within or without the State of Delaware, as
the bylaws of the Corporation may provide. The books of the Corporation may be
kept outside the State of Delaware at such place or places as may be designated
from time to time by the Board of Directors or in the bylaws of the Corporation.
Election of directors need not be by written ballot unless the bylaws of the
Corporation so provide.
ARTICLE NINE
INDEMNIFICATION
(a) Nature of Indemnity. Each person who was or is made a party or is threatened
to be made a party to or is involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative (hereinafter, a “proceeding”),
by reason of the fact that he or she (or a person of whom he or she is the legal
representative), is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee,
fiduciary, or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether the basis of such proceeding is an alleged action in an official
capacity as a director, officer, employee, fiduciary or agent or in any other
capacity while serving as a director, officer, employee, fiduciary or agent,
shall be indemnified and held harmless by the Corporation to the fullest extent
which it is empowered to do so by the DGCL, as the same exists or may hereafter
be amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
said law permitted the Corporation to provide prior to such amendment) against
all cost, expense, liability and loss (including attorneys’ fees actually and
reasonably incurred by such person in connection, with such proceeding) and such
indemnification shall inure to the benefit of his or her heirs, executors and
administrators; provided, however, that, except as provided in paragraph (b) of
this Article Nine, the Corporation shall indemnify any such person seeking
indemnification in connection with a proceeding initiated by such person only if
such proceeding was authorized by the Board of Directors. The right to
indemnification conferred in this Article Nine shall be a contract right and,
subject to paragraphs (b) and (d) of this Article Nine, shall include the right
to payment by the Corporation of the expenses incurred in defending any such
proceeding in advance of its final disposition. The Corporation may, by action
of the Board of Directors, provide indemnification to employees and agents of
the Corporation with the same scope and effect as the foregoing indemnification
of directors and officers.

 

6



--------------------------------------------------------------------------------



 



(b) Procedure for Indemnification of Directors and Officers. Any indemnification
of a director or officer of the Corporation under paragraph (a) of this
Article Nine or advance of expenses under paragraph (d) of this Article Nine
shall be made promptly, and in any event within 30 days, upon the written
request of the director or officer. If a determination by the Corporation that
the director or officer is entitled to indemnification pursuant to this
Article Nine is required, and the Corporation fails to respond within sixty days
to a written request for indemnity, the Corporation shall be deemed to have
approved the request. If the Corporation denies a written request for
indemnification or advancing of expenses, in whole or in part, or if payment in
full pursuant to such request is not made within 30 days, the right to
indemnification or advances as granted by this Article Nine shall be enforceable
by the director or officer in any court of competent jurisdiction. Such person’s
costs and expenses incurred in connection with successfully establishing his or
her right to indemnification, in whole or in part, in any such action shall also
be indemnified by the Corporation. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any, has been tendered to the Corporation) that the claimant has
not met the standards of conduct which make it permissible under the DGCL for
the Corporation to indemnify the claimant for the amount claimed, but the burden
of such defense shall be on the Corporation. Neither the failure of the
Corporation (including the Board of Directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
DGCL, nor an actual determination by the Corporation (including its Board of
Directors, independent legal counsel, or its stockholders) that the claimant has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standard of
conduct.
(c) Insurance. The Corporation may purchase and maintain insurance on its own
behalf and on behalf of any person who is or was a director, officer, employee,
fiduciary, or agent of the Corporation or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise against any liability
asserted against him or her and incurred by him or her in any such capacity,
whether or not the Corporation would have the power to indemnify such person
against such liability under this Article Nine.
(d) Expenses. Expenses incurred by any person described in paragraph (a) of this
Article Nine in defending a proceeding shall be paid by the Corporation in
advance of such proceeding’s final disposition unless otherwise determined by
the Board of Directors in the specific case upon receipt of an undertaking by or
on behalf of the director or officer to repay such amount if it shall ultimately
be determined that he is not entitled to be indemnified by the Corporation. Such
expenses incurred by other employees and agents may be so paid upon such terms
and conditions, if any, as the Board of Directors deems appropriate.
(e) Employees and Agents. Persons who are not covered by the foregoing
provisions of this Article Nine and who are or were employees or agents of the
Corporation, or who are or were serving at the request of the Corporation as
employees or agents of another corporation, partnership, joint venture, trust or
other enterprise, may be indemnified to the extent authorized at any time or
from time to time by the Board of Directors.

 

7



--------------------------------------------------------------------------------



 



(f) Contract Rights. The provisions of this Article Nine shall be deemed to be a
contract right between the Corporation and each director or officer who serves
in any such capacity at any time while this Article Nine and the relevant
provisions of the DGCL or other applicable law are in effect, and any repeal or
modification of this Article Nine or any such law shall not affect any rights or
obligations then existing with respect to any state of facts or proceeding then
existing.
(g) Merger or Consolidation. For purposes of this Article Nine, references to
“the Corporation” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that any person who is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
shall stand in the same position under this Article Nine with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.
(h) Exculpation. To the fullest extent permitted by the DGCL as the same exists
or may hereafter be amended, a director of this Corporation shall not be liable
to the Corporation or its stockholders for monetary damages for a breach of
fiduciary duty as a director. Any repeal or modification of this Article Nine
shall not adversely affect any right or protection of a director of the
Corporation existing at the time of such repeal or modification.
(i) Nonexclusivity of Article Nine. The rights to indemnification and the
payment of expenses incurred in defending a proceeding in advance of its final
disposition conferred in this Article Nine shall not be exclusive of any other
right which any person may have or hereafter acquire under any statute,
provision of this Certificate of Incorporation, bylaw, agreement, vote of
stockholders or disinterested directors or otherwise.
ARTICLE TEN
BUSINESS OPPORTUNITIES
To the maximum extent permitted from time to time under the law of the State of
Delaware, the Corporation renounces any interest or expectancy of the
Corporation in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to its officers, directors or
stockholders, other than those officers, directors or stockholders who are
employees of the Corporation. No amendment or repeal of this Article Ten shall
apply to or have any effect on the liability or alleged liability of an officer,
director or stockholder of the Corporation for or with respect to any
opportunities of which such officer, director or stockholder becomes aware prior
to such amendment or repeal.

 

8



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN
BUSINESS COMBINATIONS
The Corporation expressly elects not to be governed by Section 203 of the DGCL.
ARTICLE TWELVE
AMENDMENTS
Subject to paragraph (c) of Article Five, the Corporation reserves the right to
amend, alter, change or repeal any provision contained in this Certificate of
Incorporation, in the manner now or hereafter prescribed herein or by the laws
of the State of Delaware, and all rights conferred herein are granted subject to
this reservation.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been signed on the 13th day of November, 2008, by the undersigned duly
authorized officer.

            RM RESTAURANT HOLDING CORP.
      By:   /s/ Frederick F. Wolfe         Name:   Frederick F. Wolfe        
Title:   CEO and President   

 

10



--------------------------------------------------------------------------------



 



         

Page 1 of 1
Division of Corporations - Online Services
(STATE OF DELAWARE LOGO) [c86365c8636502.gif]
The Secretary of State of Delaware issued a certificate for RM RESTAURANT
HOLDING CORP. whose file number is 4198165 on 11/13/2008 under request number
081113562 for authentication number 6963909.
(SALE) [c86365c8636503.gif]
(SALE) [c86365c8636501.gif]

 

 